--------------------------------------------------------------------------------

Exhibit 10.3


RAPTOR PHARMACEUTICAL CORP.
2010 STOCK INCENTIVE PLAN


2015 RESTRICTED SHARE UNIT AWARD AGREEMENT


Raptor Pharmaceutical Corp., a Delaware corporation, (the “Company”), pursuant
to its 2010 Stock Incentive Plan, as amended from time to time (the “Plan”),
hereby grants to the holder listed below (the “Participant”), an award of
restricted share units (“Restricted Share Units” or “RSUs”).  Each vested
Restricted Share Unit represents the right to receive, in accordance with this
Restricted Share Unit Award Agreement (the “Agreement”), one share of common
stock of the Company (“Share”).  This award of Restricted Share Units is subject
to all of the terms and conditions set forth herein and the Plan, which is
incorporated herein by reference.  Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Agreement.


ARTICLE I.


SPECIFIC TERMS, TAX ELECTION AND ACKNOWLEDGEMENT



1.1 Specific Terms.  The RSUs have the following terms:



Participant:
[[FIRSTNAME]] [[LASTNAME]]
Grant Date:
[[GRANTDATE]]
Total Number of RSUs:
[[SHARESGRANTED]]
Vesting Commencement Date:
[[VESTINGSTARTDATE]]
Vesting Schedule:
[[ALLVESTSEGS]]
Termination:
If the Participant’s  Continuous Service terminates prior to the applicable
vesting date, all RSUs that have not become vested on or prior to the date of
such termination of Continuous Service (after taking into consideration any
vesting that may occur in connection with such termination of Continuous
Service, if any) will thereupon be automatically forfeited by the Participant
without payment of any consideration therefor.



1.2                Withholding Tax Election.  The Participant understands that
by accepting the grant of the RSUs on the website to which this Agreement is
posted, the Participant hereby affirmatively elects (the “Sell to Cover
Election”) to sell that number of Shares determined in accordance with Section
2.6 of the Agreement and to allow the Agent (as defined below) to remit the cash
proceeds of such sale to the Company.  Furthermore, the Participant directs the
Company to make a cash payment equal to the required tax withholding from the
cash proceeds of such sale directly to the appropriate taxing authorities.
The Participant has carefully reviewed Section 2.6 of the Agreement and the
Participant hereby represents and warrants that on the date hereof he or she is
not aware of any material, nonpublic information with respect to the Company or
any securities of the Company, is not subject to any legal, regulatory or
contractual restriction that would prevent the Agent from conducting sales, does
not have, and will not attempt to exercise, authority, influence or control over
any sales of Shares effected by the Agent pursuant to the Agreement, and is
entering into the Agreement and this Sell to Cover Election in good faith and
not as part of a plan or scheme to evade the prohibitions of Rule 10b5-1
(regarding trading of the Company’s securities on the basis of material
nonpublic information) under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”).  It is the Participant’s intent that this Sell to Cover
Election comply with the requirements of Rule 10b5-1(c)(1)(i)(B) under the
Exchange Act and be interpreted to comply with the requirements of Rule
10b5-1(c) under the Exchange Act.


1

--------------------------------------------------------------------------------

In the event Participant wants to pay cash for tax withholding rather than make
a Sell to Cover Election, Participant must contact the Company’s stock plan
administrator, who will provide Participant with another Agreement.  In the
event Participant declines this grant of the RSUs on the website to which this
Agreement is posted, the RSUs shall be cancelled in their entirety.


1.3                Acknowledgement. By accepting the grant of the RSUs on the
website to which this Agreement is posted, the Participant agrees to be bound by
the terms and conditions of the Plan and the Agreement.  The Participant has
reviewed this Agreement and the Plan in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement and fully
understands all provisions of this Agreement and the Plan.  The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Plan or
the Agreement.


ARTICLE II.


GRANT OF RESTRICTED SHARE UNITS


2.1                Grant of RSUs.  Pursuant to the terms and conditions set
forth in the Plan and this Agreement, effective as of the Grant Date set forth
in this Agreement, the Company hereby grants to the Participant an award of RSUs
under the Plan in consideration of the Participant’s past and/or continued
employment with or service to the Company or any Affiliates and for other good
and valuable consideration.


2.2                Unsecured Obligation to RSUs.  Unless and until the RSUs have
vested in the manner set forth in this Article 2 hereof, the Participant will
have no right to receive Shares under any such RSUs.  Prior to actual payment of
any vested RSUs, such RSUs will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company.


2.3                Vesting Schedule.  Subject to Section 2.5 hereof, the RSUs
shall vest and become nonforfeitable with respect to the applicable portion
thereof according to the vesting schedule set forth in Article I (rounding down
to the nearest whole Share).


2.4                Consideration to the Company.  In consideration of the grant
of the award of RSUs pursuant hereto, the Participant agrees to render faithful
and efficient services to the Company or any Affiliate.


2.5                Forfeiture, Termination and Cancellation upon Termination of
Continuous Service.  Notwithstanding any contrary provision of this Agreement or
the Plan, upon the Participant’s termination of Continuous Service for any or no
reason, all Restricted Share Units which has not vested prior to or in
connection with such termination of Continuous Service (after taking into
consideration any accelerated vesting which may occur in connection with such
termination of Continuous Service (if any)) shall thereupon automatically be
forfeited, terminated and cancelled as of the applicable termination date
without payment of any consideration by the Company, and the Participant, or the
Participant’s beneficiary or personal representative, as the case may be, shall
have no further rights hereunder.  No portion of the RSUs which has not become
vested as of the date on which the Participant incurs a termination of
Continuous Service shall thereafter become vested.


2

--------------------------------------------------------------------------------

2.6 Issuance of Shares upon Vesting.



(a)            As soon as administratively practicable following the vesting of
any Restricted Share Units pursuant to Section 2.3 hereof, but in no event later
than thirty (30) days after such vesting date (for the avoidance of doubt, this
deadline is intended to comply with the “short term deferral” exemption from
Section 409A of the Code), the Company shall deliver to the Participant (or any
transferee permitted under Section 3.2 hereof) a number of Shares (either by
delivering one or more certificates for such Shares or by entering such Shares
in book entry form, as determined by the Company in its sole discretion) equal
to the number of RSUs subject to this Award that vest on the applicable vesting
date, unless such RSUs terminate prior to the given vesting date pursuant to
Section 2.5 hereof.  Notwithstanding the foregoing, in the event Shares cannot
be issued pursuant to Section 17 of the Plan, the Shares shall be issued
pursuant to the preceding sentence as soon as administratively practicable after
the Administrator determines that Shares can again be issued in accordance with
such Section.


(b)            The Company shall have the authority and the right to deduct or
withhold, or to require the Participant to remit to the Company, an amount
sufficient to satisfy all applicable federal, state and local taxes required by
law to be withheld with respect to any taxable event arising in connection with
the Restricted Share Units.  In satisfaction of such tax withholding obligations
and in accordance with the Sell to Cover Election included in this Agreement,
the Participant irrevocably elects to sell the portion of the Shares to be
delivered under the Restricted Share Units necessary so as to satisfy the tax
withholding obligations and shall execute any letter of instruction or agreement
required by the Company’s transfer agent (together with any other party the
Company determines necessary to execute the Sell to Cover Election, the “Agent”)
to cause the Agent to irrevocably commit to forward the proceeds necessary to
satisfy the tax withholding obligations directly to the Company and/or its
Affiliates.  Notwithstanding any other provision of this Agreement, the Company
shall not be obligated to deliver any new certificate representing Shares to the
Participant or the Participant’s legal representative or enter such Shares in
book entry form unless and until the Participant or the Participant’s legal
representative shall have paid or otherwise satisfied in full the amount of all
federal, state and local taxes applicable to the taxable income of the
Participant resulting from the grant or vesting of the Restricted Share Units or
the issuance of Shares.  In accordance with Participant’s Sell to Cover Election
pursuant to this Agreement, the Participant hereby acknowledges and agrees:


(A)            The Participant hereby appoints the Agent as the Participant’s
agent and authorizes the Agent to (1) sell on the open market at the then
prevailing market price(s), on the Participant’s behalf, as soon as practicable
on or after the Shares are issued upon the vesting of the Restricted Share
Units, that number (rounded up to the next whole number) of the Shares so issued
necessary to generate proceeds to cover (x) any tax withholding obligations
incurred with respect to such vesting or issuance and (y) all applicable fees
and commissions due to, or required to be collected by, the Agent with respect
thereto and (2) apply any remaining funds to the Participant’s federal tax
withholding.


(B)            The Participant hereby authorizes the Company and the Agent to
cooperate and communicate with one another to determine the number of Shares
that must be sold pursuant to subsection (A) above.


(C)            The Participant understands that the Agent may effect sales as
provided in subsection (A) above in one or more sales and that the average price
for executions resulting from bunched orders will be assigned to the
Participant’s account.  In addition, the Participant acknowledges that it may
not be possible to sell Shares as provided by subsection (A) above due to (1) a
legal or contractual restriction applicable to the Participant or the Agent, (2)
a market disruption, or (3) rules governing order execution priority on the
national exchange where the Shares may be traded.  In the event of the Agent’s
inability to sell Shares, the Participant will continue to be responsible for
the timely payment to the Company and/or its Affiliates of all federal, state,
local and foreign taxes that are required by applicable laws and regulations to
be withheld, including but not limited to those amounts specified in subsection
(A) above.


3

--------------------------------------------------------------------------------

(D)            The Participant acknowledges that regardless of any other term or
condition of this Section 2.6(b), the Agent will not be liable to the
Participant for (1) special, indirect, punitive, exemplary, or consequential
damages, or incidental losses or damages of any kind, or (2) any failure to
perform or for any delay in performance that results from a cause or
circumstance that is beyond its reasonable control.


(E)            The Participant hereby agrees to execute and deliver to the Agent
any other agreements or documents as the Agent reasonably deems necessary or
appropriate to carry out the purposes and intent of this Section 2.6(b).  The
Agent is a third-party beneficiary of this Section 2.6(b).


(F)            This Section 2.6(b) shall terminate not earlier than the date on
which all tax withholding obligations arising in connection with the vesting of
the Award have been satisfied.


(c)            Notwithstanding the foregoing, in the event that the Participant
is subject to the Company’s Insider Trading Policy (or any successor program or
policy) and any Shares covered by the RSUs are scheduled to be delivered on a
day (the “Original Delivery Date”) that does not occur during an open “window
period” applicable to the Participant, as determined by the Company in
accordance with such policy, and the Company elects (i) not to satisfy its tax
withholding obligations by withholding Shares from the Participant’s
distribution, and (ii) not to permit the Participant to satisfy its tax
withholding obligations through a “sell to cover” commitment with a
broker-dealer (including but not limited to a commitment under a previously
established Company-approved 10b5-1 plan or a “sell to cover” commitment
pursuant to the Participant’s Sell to Cover Election in this Agreement at the
time of the Award), then such Shares shall not be delivered on such Original
Delivery Date and shall instead be delivered on the first business day of the
next occurring open “window period” but in no event after the later of December
31st of the calendar year of the Original Delivery Date, or the fifteenth (15th)
day of the third calendar month following the Original Delivery Date.


2.7                Conditions to Delivery of Shares.  The Shares deliverable
hereunder may be either previously authorized but unissued Shares, treasury
Shares or issued Shares which have then been reacquired by the Company.  Such
Shares shall be fully paid and non-assessable.  The Company shall not be
required to issue or deliver any certificates or make any book entries
evidencing Shares deliverable hereunder prior to fulfillment of the conditions
set forth in Section 17 of the Plan.


2.8                Rights as Stockholder.  The holder of the RSUs shall not be,
nor have any of the rights or privileges of, a stockholder of the Company,
including, without limitation, voting rights and rights to dividends, in respect
of the RSUs and any Shares underlying the RSUs and deliverable hereunder unless
and until such Shares shall have been issued by the Company and held of record
by such holder (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company).  No adjustment
shall be made for a dividend or other right for which the record date is prior
to the date the Shares are issued.


ARTICLE III.


OTHER PROVISIONS


3.1                Administration.  The Committee shall have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules.  All actions taken
and all interpretations and determinations made by the Committee in good faith
shall be final and binding upon the Participant, the Company and all other
interested persons.  No member of the Committee or the Board shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan, this Agreement or the RSUs.


4

--------------------------------------------------------------------------------

3.2                Grant is Not Transferable.  During the lifetime of the
Participant, the RSUs may not be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution, provided
that, the Committee may, in its discretion, consent to such transfer pursuant to
Section 8 of the Plan. Neither the RSUs nor any interest or right therein shall
be made liable for the debts, contracts or engagements of the Participant or his
or her successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.


3.3            Tax Consultation.  The Participant understands that the
Participant may suffer adverse tax consequences in connection with the RSUs
granted pursuant to this Agreement (and the Shares issuable with respect
thereto).  The Participant represents that the Participant has consulted with
any tax consultants the Participant deems advisable in connection with the RSUs
and the issuance of Shares with respect thereto and that the Participant is not
relying on the Company for any tax advice.


3.4            Adjustments. The Participant acknowledges that the RSUs are
subject to modification and termination in certain events as provided in this
Agreement, and as provided for in the Plan.


3.5            Notices.  Any notice to be given under the terms of this
Agreement to the Company shall be addressed to the Company in care of the
Secretary of the Company at the Company’s principal office, and any notice to be
given to the Participant shall be addressed to the Participant at the
Participant’s last address reflected on the Company’s records.  Any notice shall
be deemed duly given when sent via email or when sent by reputable overnight
courier or by certified mail (return receipt requested) through the United
States Postal Service.


3.6            Participant’s Representations.  If the Shares issuable hereunder
have not been registered under the Securities Act of 1933, as amended, or any
applicable state laws on an effective registration statement at the time of such
issuance, the Participant shall, if required by the Company, concurrently with
such issuance, make such written representations as are deemed necessary or
appropriate by the Company and/or its counsel.


3.7            Titles.  Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.


3.8            Governing Law.  The laws of the State of Delaware shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.


3.9            Conformity to Securities Laws.  The Participant acknowledges that
the Plan and this Agreement are intended to conform to the extent necessary with
all provisions of the Securities Act and the Exchange Act and any other
Applicable Law.  Notwithstanding anything herein to the contrary, the Plan shall
be administered, and the RSUs are granted, only in such a manner as to conform
to Applicable Law.  To the extent permitted by Applicable Law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
Applicable Law.


5

--------------------------------------------------------------------------------

3.10                Amendment, Suspension and Termination.  To the extent
permitted by the Plan, this Agreement may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Committee or the Board; provided, however, that, except as may otherwise be
provided by the Plan, no amendment, modification, suspension or termination of
this Agreement shall adversely affect the RSUs in any material way without the
prior written consent of the Participant.


3.11            Successors and Assigns.  The Company may assign any of its
rights under this Agreement to single or multiple assignees, and this Agreement
shall inure to the benefit of the successors and assigns of the Company. 
Subject to the restrictions on transfer set forth in Section 3.2 hereof, this
Agreement shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns.


3.12            Limitations Applicable to Section 16 Persons.  Notwithstanding
any other provision of the Plan or this Agreement, if the Participant is subject
to Section 16 of the Exchange Act, then the Plan, the RSUs and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule.  To the extent permitted by Applicable Law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.


3.13            Entire Agreement.  The Plan and this Agreement (including all
appendices and exhibits thereto, if any) constitute the entire agreement of the
parties and supersede in their entirety all prior undertakings and agreements of
the Company and the Participant with respect to the subject matter hereof.


3.14            Section 409A.  Notwithstanding any other provision of the Plan
or this Agreement, the Plan and this Agreement shall be interpreted in
accordance with the requirements of Section 409A of the Code.  The Committee
may, in its discretion, adopt such amendments to the Plan or this Agreement or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, as the Committee
determines are necessary or appropriate to (i) exempt the Award from Section
409A and/or preserve the intended tax treatment of the benefits provided with
respect to the Award, or (ii) comply with the requirements of Section 409A of
the Code and related Department of Treasury guidance.


3.15            Limitation on Participant’s Rights.  Participation in the Plan
confers no rights or interests other than as herein provided.  This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and shall not be construed as creating a trust.  The Plan, in and of
itself, has no assets.  Participant shall have only the rights of a general
unsecured creditor of the Company and its Affiliates with respect to amounts
credited and benefits payable, if any, with respect to the RSUs, and rights no
greater than the right to receive the Shares as a general unsecured creditor
with respect to RSUs, as and when payable hereunder.


6

--------------------------------------------------------------------------------

3.16            Not a Contract of Service Relationship.  Nothing in this
Agreement or in the Plan shall confer upon the Participant any right to continue
to serve as an Employee or other service provider of the Company or any of its
Affiliates or shall interfere with or restrict in any way the rights of the
Company and its Affiliates, which rights are hereby expressly reserved, to
discharge or terminate the services of the Participant at any time for any
reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in a written agreement between the Company or an Affiliate
and the Participant.


 
 
7

--------------------------------------------------------------------------------